DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1 (as depicted in Figures 2A-2C) in the reply filed on 02/24/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant, in the reply, indicated claims 25-45 are readable on the elected Species 1, and claims 25-45 are all generic claims because each claim encompasses at least two of the species.  However, after a full review of the instant application, it is noted that claims 26-32, 38-43 and 45 each contain limitation(s) drawn to at least one non-elected species.  Specifically, claim 26 is drawn to non-elected Species 4-5; claims 27-30 are each drawn to non-elected Species 3; claims 31-32, 39-40 and 43 are each drawn to non-elected Species 4; claims 38 is drawn to non-elected Species 2; claims 41-42 are each drawn to non-elected Species 5; and claim 45 is drawn to non-elected Species 3-4.  Accordingly, claims 26-32, 38-43 and 45 are withdrawn from further consideration as being drawn to non-elected inventions.  Further, it is noted that a claim encompassing at least two of the species does not necessarily render the claim a generic claim.  A generic claim should encompass each of the species. See MPEP 806.04(d).
Claims 25, 33-37 and 44 are being treated on the merits.
Claim Objections 
Claims 1, 33-34 and 44 are objected to because of the following informalities:
In claim 1, line 3, it appears to be missing a comma immediately after "a rear torso assembly";
In claim 1, line 8, "to vertical" appears to read "relative to a vertical line";
In claim 33, line 3, "the at least one thigh protector" should read "at least one thigh protector" as it is the first time the limitation is recited;
In claim 34, line 2, "the thigh protector" should read "the at least one thigh protector" for consistency with "at least one thigh protector" defined in claim 33;
In claim 44, line 3, it appears to be missing a comma immediately after "a rear torso assembly";
In claim 44, line 6, "connect" appears to read "connected";
In claim 44, lines 7-8, the second instance of "at least one thigh protector assembly" appears to read "the at least one thigh protector assembly";
In claim 44, line 11, "the at least one thigh protector" should read "at least one thigh protector" as it is the first time the limitation is recited;
In claim 44, line 13, it appears to be missing a comma immediately after "assembly";
In claim 44, bottom line 2, "the elbow protector" should read "an elbow protector" as it is the first time the limitation is recited.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjustable connecting mechanisms in claim 37. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 25 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation "an adjustable plate pocket", which renders the claims indefinite.  The claimed subject matter is unclear due to the claim language.  First, it is unclear whether the structure is a plate having a pocket, or a pocket holding a plate.  Second, it is unclear which structure the word "adjustable" applies to, whether "plate" or "pocket".  For 
Claims 33-37 each depend from the rejected claim 25 and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kalaam (US 2008/0134419 A1) in view of Adkisson (US 8,608,041 B1) and further in view of Sullivan (US 2010/0212056 A1).
Regarding claim 25, Kalaam discloses a body protection system (body protective ensemble 400; figs. 19-20; para. 0145), comprising: 
at least one shoulder pad assembly (right and left shoulder plates 405, 407; figs. 19-20; paras. 0145-0146);  
a torso assembly (figs. 19-20; para. 0145; items 409, 431) comprising a front torso assembly (front plate 409; fig. 19; para. 0145; item 409) and a rear torso assembly (back plate 431; fig. 20; para. 0145; item 431), both the front torso assembly and a rear torso assembly adjustably connectable to the at least one shoulder pad assembly (the system comprising means for releasably coupling the front torso plate and the rear torso plate to the shoulder plates; para. 0035, 0135, 0139), the front torso assembly and the rear torso assembly each having an adjustable plate pocket (the plates 409, 431 are mounted in pockets which are adjustable; figs. 15, 17, 19-20; paras. 0135, 0138, 0146) having a plurality of rows of anchor 
at least one thigh protector assembly (right and left thigh plates 423, 425; fig. 19; para. 0145) adjustably connectable to the torso assembly (at least via pants 402 and jacket 401; fig. 19; paras. 0124, 0143, 0145); 
at least one leg protector assembly (leg protectors 427, 429; fig. 19; para. 0145) adjustably connectable to the at least one thigh protector assembly (via pants 402; fig. 19; paras. 0042, 0142, 0145).
Kalaam does not disclose in this embodiment wherein the adjustable plate pockets of the front torso assembly and the rear torso assembly having a plurality of rows of anchor points for attachment of MOLLE-compatible accessories to the adjustable plate pocket, the plurality of rows arranged at about 45 degree angle to a vertical line.  However, Kalaam does disclose in another embodiment wherein at least a front torso assembly (figs. 1-2; paras. 0076-0077) having an adjustable plate pocket (an front pocket 63 for receiving a torso blast plate 71 with adjustable positions via fasteners 17, 19; figs. 1-2, 3A, 4A; paras. 0077, 0092), wherein the adjustable plate pocket having a plurality of rows of anchor points (anchor points formed by strips of material stitched at spaced intervals to the blast plate holder; fig. 1; para. 0080; item 90) for attachment of MOLLE-compatible accessories to the adjustable plate pocket (para. 0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have applied the plurality of rows of anchor points for attachment of MOLLE-compatible accessories to the adjustable plate pocket of the front torso assembly as disclosed by Kalaam, in order to provide one or more accessory holders for holding munitions such as bullets or other objects for a wearer at a front side (Kalaam; para. 0080).  Further, Adkisson teaches a modular lightweight load-carrying equipment (MOLLE) compatible panel (a panel comprising two sets of webbing 30, 40, where the webbings can be 
Kalaam does not disclose wherein at least one foot protector adjustably connectable to the at least one leg protector assembly.  However, Sullivan teaches a body protection system (a body armor suit; para. 0013; claim 1) comprising at least one foot protector (foot protector 90; para. 0022) adjustably connectable to at least one leg protector assembly (leg protector 70; paras. 0021-0022).  Kalaam and Sullivan are analogous arts.  Therefore, it would have been .
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kalaam (US 2008/0134419 A1), Adkisson (US 8,608,041 B1) and Sullivan (US 2010/0212056 A1) and further in view of Volz (US 1,772,922 A) and Behrend (US 2014/0259324 A1).
Regarding claim 33, Kalaam, Adkisson and Sullivan, in combination, disclose the body protection system of claim 25.  Kalaam does not disclose wherein the at least one thigh protector assembly further comprises an upper portion comprising two straps for attaching the at least one thigh protector to a belt, the two straps defining a space therebetween for permitting attaching of a hip pad or holster to the belt through the defined space; and a lower portion comprising a plurality of thigh plates attached to a thigh pad, the plurality of thigh plates defining a vertical hinge area therebetween configured to permit the at least one thigh protector to be opened and placed about a thigh of a wearer positioning the vertical hinge on the lateral side of the thigh in relation to the front of the thigh.  However, Volz discloses a thigh protector (fig. 1; page 1, ll. 61-63) comprises an upper portion comprising two straps (two straps 16; fig. 1; page 2, ll. 1-3) for attaching the at least one thigh protector to a belt (belt 17; fig. 1; page 2, ll. 1-3), the two straps defining a space therebetween (see fig. 1) for permitting attaching of a hip pad or a holster to the belt through the defined space (being capable of attaching a hip pad or a holster to the belt through the defined space).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the right and left thigh plates as disclosed by Kalaam, with wherein each of the right and left thigh plates having two upper straps for attaching the thigh plate to a belt, the two straps defining a space  page 1, ll. 99-100; page 2, ll. 1-3).
Further, Behrend teaches a protective plate (impact shell 101; figs. 1-2; para. 0024), which is capable of being used as a protective plate for a thigh, comprising a plurality of plates (medial shell element 116 and lateral shell element 114; figs. 1-2; para. 0026) attached to a pad (impact attenuating structure 201; figs. 2-3; paras. 0033, 0036), the plurality of thigh plates defining a hinge area therebetween (connected by flexible joint; figs. 1-2; para. 0026) and configured to permit the at least one thigh protector to be opened and placed about a thigh of a wearer (the hinge area feature allows for the protective apparatus to conform to the shape of the wearer and move with changes to the underlying form of the wearer; figs. 1-2; paras. 0002, 0026), the first thigh plate positionable over the thigh on a front of a leg of a wearer (plate 116 can be positioned over the thigh on a front of a leg of a wearer) and the second thigh plate positionable over a back portion of the thigh on a rear of the leg of the wearer (plate 114 can be positioned over the thigh on a front of a leg of a wearer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the thigh plates as disclosed by Kalaam, with wherein the thigh plate comprising a plurality of thigh plates defining a vertical hinge area therebetween configured to permit the at least one thigh protector to be opened and placed about a thigh of a wearer positioning the vertical hinge on the lateral side of the thigh in relation to the front of the thigh, as taught by Behrend, in order to provide the thigh plates each with two discrete portions that are moveably hinged to one another to conform to the underlying protected portion (Behrend; para. 0016).
Regarding claim 34, Kalaam, Adkisson, Sullivan, Volz and Behrend, in combination, disclose the body protection system of claim 33.  Kalaam does not disclose wherein the hinge permits opening and placing of the at least one thigh protector about a wide range of thigh .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kalaam (US 2008/0134419 A1), Adkisson (US 8,608,041 B1), Sullivan (US 2010/0212056 A1), Volz (US 1,772,922 A) and Behrend (US 2014/0259324 A1) and further in view of Turner (US 2011/0277226A1).
Regarding claim 35, Kalaam, Adkisson, Sullivan, Volz and Behrend, in combination, disclose the body protection system of claim 33, except for wherein the lower portion comprises at least one rib extending laterally from a face of one of the thigh plates and a post extending vertically from the at least one rib for receiving and supporting a shield on the at least one rib behind the post.  However, Turner teaches a thigh plate (thigh plate assembly 305; figs. 2, 19E; paras. 0042, 0077) comprising at least one rib (three separate plates 315 overlapping each other, the overlapping portions of the plates forming ribs; see annotated fig. 19E; para. 0077) extending laterally from a face of the thigh plate (extending laterally from a side face of thigh plate assembly 315; see annotated fig. 19E; para. 0066) and a post (protrusions 328; see fig. 16B and annotated fig. 19E; paras. 0065-0066, 0077) extending vertically from the at least one .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kalaam (US 2008/0134419 A1), Adkisson (US 8,608,041 B1), Sullivan (US 2010/0212056 A1), Volz (US 1,772,922 A) and Behrend (US 2014/0259324 A1) and further in view of Bay (US 2006/0200887 A1).
Regarding claim 36, Kalaam, Adkisson, Sullivan, Volz and Behrend, in combination, disclose the body protection system of claim 33, except for wherein the lower portion comprises at least one notch formed in a top edge of one of the thigh plates for assisting in keeping a shield in place on the at least one thigh protector assembly.  However, Bay teaches wherein a thigh plate (upper plate 34 placed over femoral area (a thigh area); fig. 5a; para. 0020) comprises at least one notch formed in a top edge of the thigh plate (the top edge of plate 34; see annotated fig. 5a), which is capable of assisting in keeping a shield in place on the thigh plate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the lower portion, i.e., a thigh plate, with wherein the lower portion comprises at least one notch formed in a top edge of one of the thigh plates for assisting in keeping a shield in place on the at least one thigh protector .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kalaam (US 2008/0134419 A1), Adkisson (US 8,608,041 B1), Sullivan (US 2010/0212056 A1), Volz (US 1,772,922 A) and Behrend (US 2014/0259324 A1) and further in view of Schneider (US 10,004,974 B1).
Regarding claim 37, Kalaam, Adkisson, Sullivan, Volz and Behrend, in combination, disclose the body protection system of claim 33, except for the body protection system further comprising an adjustable securing mechanism for closing the lower portion about a thigh of a wearer.  However, Schneider teaches a thigh protector (thigh protector 004; fig. 1; col. 5, ll. 7-10) comprising an adjustable securing mechanism (Velcro loop patch 011 and strapping (hook) 009; fig. 6; col. 5, ll. 30-36), which is a hook and loop mechanism, closing the thigh protector about a thigh of a wearer (fig. 1; col. 5, ll. 30-36).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the at least one thigh protector assembly, with the at least one thigh protector assembly further comprising an adjustable securing mechanism for closing the lower portion about a thigh of a wearer as taught by Schneider, in order to provide an easy and quick means for flexibly securing the thigh protector around the thigh of the user.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kalaam (US 2008/0134419 A1) in view of Behrend (US 2014/0259324 A1) and further in view of Sullivan (US 2010/0212056 A1).
Regarding claim 44, Kalaam discloses a body protection system (body protective ensemble 400; figs. 19-20; para. 0145), comprising: 

a torso assembly (figs. 19-20; para. 0145; items 409, 431) comprising a front torso assembly (front plate 409; fig. 19; para. 0145; item 409) and a rear torso assembly (back plate 431; fig. 20; para. 0145; item 431), both the front torso assembly and a rear torso assembly adjustably connectable to the at least one shoulder pad assembly (the system comprising means for releasably coupling the front torso plate and the rear torso plate to the shoulder plates; para. 0035, 0135, 0139); 
the at least one shoulder pad assembly adjustably connect to a back pad (releasably coupled to back plate 431; fig. 20; paras. 0038, 0145); 
at least one thigh protector assembly (right and left thigh plates 423, 425; fig. 19; para. 0145) adjustably connectable to the torso assembly (at least via pants 402 and jacket 401; fig. 19; paras. 0124, 0143, 0145); 
at least one leg protector assembly (leg protectors 427, 429; fig. 19; para. 0145) adjustably connectable to the at least one thigh protector assembly (via pants 402; fig. 19; paras. 0042, 0142, 0145), at least one foot protector adjustably connectable to the at least one leg protector assembly; 
a front neck protector (protective collar 9, 403 comprising front portion 31; figs. 1, 6, 19; paras. 0084, 0096, 0145) adjustably connected to the front torso assembly (figs. 1, 6; paras. 0084-0085, 0096); 
a rear neck protector (protective collar 9, 403 comprising rear portion 33; figs. 1, 5, 19; paras. 0084, 0095, 0145) adjustably connectable to the rear torso assembly and the at least one shoulder pad assembly (figs. 1, 5; paras. 0084-0085, 0095); 

at least one lower arm protection assembly (right and left elbow and lower arm guards 415, 417; fig. 19; para. 0145) adjustably connectable to the at least one upper arm protector (at least via jacket 401; fig. 19; para. 0145), an elbow protector (right and left elbow and lower arm guards 415, 417 each comprising an elbow protector; fig. 19; para. 0145) adjustably connectable to the at least one upper arm protector (at least via jacket 401; fig. 19; para. 0145), the body protection system for providing a one-size-fits-many system (the jacket and the pants each comprising fasteners for adjusting size to fit different sized personnel; figs. 2, 14; paras. 0081, 0123).
Kalaam does not disclose wherein the at least one thigh protector assembly comprising a plurality of thigh plates attached to a thigh pad, the plurality of thigh plates defining a vertical hinge area therebetween for positioning along an outermost lateral side of a leg, and the at least one thigh protector assembly configured to permit the at least one thigh protector to be opened and placed about a thigh of a wearer.  However, Behrend teaches a protective plate (impact shell 101; figs. 1-2; para. 0024), which is capable of being used as a protective plate for a thigh, comprising a plurality of plates (medial shell element 116 and lateral shell element 114; figs. 1-2; para. 0026) attached to a pad (impact attenuating structure 201; figs. 2-3; paras. 0033, 0036), the plurality of thigh plates defining a hinge area therebetween (connected by flexible joint; figs. 1-2; para. 0026) for positioning along an outermost lateral side of a leg (capable of being positioned along an outermost lateral side of a leg), and the at least one thigh protector assembly configured to permit the at least one thigh protector to be opened and placed about a thigh of a wearer (the hinge area feature allows for the protective apparatus to conform to the shape of the wearer and move with changes to the underlying form of the wearer; figs. 1-2; 
Kalaam does not disclose wherein at least one foot protector adjustably connectable to the at least one leg protector assembly.  However, Sullivan teaches a body protection system (a body armor suit; para. 0013; claim 1) comprising at least one foot protector (foot protector 90; para. 0022) adjustably connectable to at least one leg protector assembly (leg protector 70; paras. 0021-0022).  Kalaam and Sullivan are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the body protection system as disclosed by Kalaam, with wherein the body protection system further comprising at least one foot protector adjustably connectable to the at least one leg protector assembly as taught by Sullivan, in order to provide a full body protection system thereby protecting a wearer's feet as well.


    PNG
    media_image1.png
    860
    895
    media_image1.png
    Greyscale

Annotated Fig. 19E from US 2011/0277226A1

    PNG
    media_image2.png
    780
    634
    media_image2.png
    Greyscale

Annotated Fig. 5a from US 2006/0200887 A1



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Crossman (US 2009/0025126 A1) and Lewis (US 8683908 B1) each teach a body protection system comprising integrated protective assemblies configured for different body portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732